Case 1:19-cr-20435-DPG Document 94 Entered on FLSD Docket 09/12/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 19-20435-CR-GAYLES/OTAZO-REYES

  UNITED STATES OF AMERICA

  vs.

  MICHEL ALEU, et al.,

                                       Defendants.
                                    ___________    /

   UNITED STATES’ SECOND RESPONSE TO THE STANDING DISCOVERY ORDER

         The United States hereby files this Second Response to the Standing Discovery Order.

  This response also complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16,

  and is numbered to correspond with Local Rule 88.10 and the Standing Discovery Order.

  A.     5.      Books, papers, documents, photographs, and tangible objects, which the
         government intends to use as evidence at trial to prove its case in chief, or were obtained
         or belonging to the defendant may be inspected at a mutually convenient time at the Office
         of the United States Attorney, 99 Northeast 4th Street, Miami, Florida, 4th floor. Please
         call the undersigned to set up a date and time that is convenient to both parties. The
         undersigned will tentatively set the date for September 20, 2019, at 2:00 p.m. Please call
         the undersigned with 48 hours’ notice if you intend to review the evidence at this date and
         time.

         The attachments to this discovery response are not necessarily copies of all the books,
         papers, documents, etc., that the government may intend to introduce at trial.

         Attached is one (1) compact disc (“CD”) labelled “Second Response to the SDO,” which
         is described in more detail below.

  B.     DEMAND FOR RECIPROCAL DISCOVERY: The United States requests the disclosure
         and production of those materials enumerated in Rule 16(b) of the Federal Rules of
         Criminal Procedure.

        The attachments to this response are contained on: one (1) compact disc (“CD”) labelled
  “Second Response to the SDO.” The following is a list of the items contained in the CD:
Case 1:19-cr-20435-DPG Document 94 Entered on FLSD Docket 09/12/2019 Page 2 of 2



                     List of Contents of CD: “Second Response to SDO”
   FILE TITLE                                                     BATES RANGE
   Copies of Video Logs, May 1 to 8, 2015                      MIG-006283 – 006394
   Copies of Video Logs, May 11 to 27, 2015                    MIG-006395 – 006540
   Copies of Video Logs, Selected Logs, May 1 to 27, 2015      MIG-006541 – 006557

  Please contact the undersigned Assistant United States Attorney if the compact disc (“CD”) is
  missing, or any of the documents or pages referenced in this response are missing from your
  compact disc.

                                                      Respectfully submitted,

                                                      ARIANA FARJARDO ORSHAN
                                                      UNITED STATES ATTORNEY

                                              By:     /s/ Dwayne Williams
                                                      DWAYNE E. WILLIAMS
                                                      Assistant United States Attorney
                                                      Florida Bar No. 0125199
                                                      99 Northeast 4th Street
                                                      Miami, Florida 33132-2111
                                                      Tel: (305) 961-9163
                                                      Fax: (305) 530-6168
                                                      Dwayne.Williams@usdoj.gov



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing United States’ Second

  Response to the Standing Discovery Order was filed with the Clerk of the Court, via CM/ECF, on

  this 12th day of September, 2019.

         I FURTHER CERTIFY that a true and correct copy of the United States Second

  Response to the Standing Discovery Order together with one compact disc was sent by FedEx

  courier to counsel for each of the defendants, on the 12th day of September, 2019.



                                                      /s/ Dwayne E. Williams
                                                      DWAYNE E. WILLIAMS
                                                      Assistant United States Attorney

                                                  2
